792 So. 2d 1097 (2001)
Ex parte Leroy WHITE.
(Re Leroy White v. State).
1992075.
Supreme Court of Alabama.
March 9, 2001.
Matthew G. Dobson and Deborah Green Shortridge of Saul, Ewing, Weinberg & Green, Baltimore, Maryland; and Richard A. Kempaner, Huntsville, for petitioner.
*1098 Bill Pryor, atty. gen., and A. Vernon Barnett IV, asst. atty. gen., for respondent.
PER CURIAM.
The Court of Criminal Appeals, on April 21, 2000, without an opinion, affirmed the trial court's order denying Leroy White's Rule 32, Ala.R.Crim.P., petition. White v. State (No. CR-98-0722), ___ So.2d ___ (Ala.Crim.App.2000) (table). We deny the petition for the writ of certiorari. In denying the petition, we note that when the facts are undisputed and an appellate court is presented with pure questions of law, that court's review in a Rule 32 proceeding is de novo. State v. Hill, 690 So. 2d 1201, 1203 (Ala.1996).
WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.